UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
Terrance Jones,                           )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )        Civil Action No. 12-cv-0833 (KBJ)
                                          )
Listen Vision LLC, et al.                 )
                                          )
              Defendant.                  )
                                          )

                              MEMORANDUM OPINION

       On May 23, 2012, pro se plaintiff Terrance Jones (“Jones” or “Plaintiff”) filed a

two-page complaint against organizational defendant Listen Vision LLC and individual

defendants Jeremy Beaver, Kevin Carr, and a person named “Awthentik.” (ECF No. 1.)

The complaint accuses these defendants of having “engaged in endeavors of

misconduct” that appear to involve an agreement regarding the sale of sampled music.

(Amended Complaint (“Amend. Comp.”), ECF No. 31, at 1.) Jones’s accusations

apparently relate to his use of Defendants’ recording studio to record his music, and as

best the Court can tell, the gravamen of Jones’s complaint is that Defendants defrauded

him by representing that they had legal authority to license music samples from several

famous artists for Jones’s use in creating his own mix tape—which was not true—and

then selling those samples to Jones. (Id. at 2.)

       Plaintiff filed a first amended complaint on March 4, 2013 (ECF No. 24), and

Defendant Listen Vision, LLC moved to dismiss that complaint on April 2, 2013 (ECF

No. 27). Plaintiff then filed a second amended complaint on April 25, 2013, which is

now the operative complaint in the case. See Simms v. D.C. Gov’t, 646 F. Supp. 2d 36,

                                              1
37 (D.D.C. 2009) (“The general rule is that an amended complaint supersedes and

replaces an original complaint[.]”) 1 For the reasons set forth below, Plaintiff’s

complaint is DISMISSED without prejudice. An order consistent with this

Memorandum Opinion will issue separately.

           Federal Rule of Civil Procedure 8 requires that every complaint include “a short

and plain statement of the grounds for the court’s jurisdiction,” “a short and plain

statement of the claim showing that the pleader is entitled to relief,” and “a demand for

the relief sought[.]” Fed. R. Civ. P. 8(a). Rule 8 also requires that “that “[e]ach

allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). Federal Rule

of Civil Procedure 41(b) permits the Court to dismiss an action because of the

plaintiff’s failure to comply with Rule 8. See Fed. R. Civ. P. 41(b); Ciralsky v. CIA,

355 F.3d 661, 669 (D.C. Cir. 2004). Dismissal under Rule 8 “‘is usually reserved for

those cases in which the complaint is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.’” Ciralsky, 355 F.3d at

670 n. 9 (quoting Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir.1995)).

           Complaints filed by pro se litigants are held to less stringent standards than

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, even pro se litigants must comply with the Federal Rules of Civil Procedure.

Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).

           In addition to being exceedingly difficult to decipher, Jones’s complaint is

legally deficient. See Fed. R. Civ. P. 8(a). The complaint contains no plain statement

of federal jurisdiction, for example—the closest it comes to identifying this court’s

authority over this matter are a few oblique references to copyright infringement, but
1
    Mr. Jones has also filed a variety of other motions not relevant here.

                                                             2
Jones does not articulate any comprehensible claim as to how Defendants have violated

any copyright law or how Jones is in a position to enforce any rights in the alleged

copyrighted work. Nor does the complaint’s conclusory mention of “fraud and

conspiracy under RICO law” (Amend. Compl. at 3)—without any facts to establish the

applicability of that statute—provide sufficient grounds for assessing the

appropriateness of federal jurisdiction here. 2 The complaint also lacks any discrete

counts or claims, much less a “showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Finally, Jones has neglected to include any demand for relief in any of

the various versions of his complaint.

         In sum, the complaint in this case fails to articulate a comprehensible legal or

factual basis for relief; accordingly, the Court concludes that the complaint is

insufficiently clear to put Defendants on notice of the claims against them, even under

the liberal “notice pleading” standards of the Federal Rules, and even under the relaxed

standard applicable to pro se plaintiffs. See Karim-Panahi v. U.S. Congress, 105 Fed.

Appx. 270, 274 (D.C. Cir. 2004). For this reason, the complaint must be DISMISSED

in its entirety without prejudice pursuant to Federal Rules of Civil Procedure 8 and

41(b).

DATE: February 3, 2014                                          Ketanji Brown Jackson
                                                                KETANJI BROWN JACKSON
                                                                United States District Judge



2
  The Rackeeter Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-68, appears four times in the
complaint. (See, e.g., Amend. Compl. at 3 (“The defendant’s actions are felonies under RICO by the act alone
multiplied by all who own publishing share interests in said works.”); id. (“The defendant’s actions under RICO are
violations of Title 17 regarding transferrable licensing for sales and use of works of copywrite [sic].”).) As a basis
for the invocation of the RICO statute, Plaintiff states only that “[t]he defendant’s actions and criminal intent psyche
can be symmetrically defined regarding copywrite [sic] infringement, fraud and conspiracy relevant to Title 17 and
RICO law caveats.” (Amend. Compl. ¶ 4.)

                                                           3